IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DEUTSCHE BANK AG.,                          : No. 256 MAL 2020
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
SEBASTIAN HOLDINGS, INC., CPR               :
MANAGEMENT, S.A., AND DEVON PARK            :
ASSOCIATES, L.P., & DEVON PARK              :
BIOVENTURES, L.P.,                          :
                                            :
                   Respondents              :


                                     ORDER



PER CURIAM

     AND NOW, this 15th day of September, 2020, the Petition for Allowance of Appeal

is DENIED.